    CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


WORLD WRESTLING ENTERTAINMENT,                       Civil Action No. 0:07-cv-02058-
INC. and WWE PROPERTIES                              ADM/JSM
INTERNATIONAL, INC. (as successor in
interest to WWE LIBRARIES, INC.)                        MEMORANDUM OF LAW IN
                                                         SUPPORT OF PLAINTIFFS’
                            Plaintiffs,              MOTION FOR A RULE TO SHOW
                                                                         CAUSE
       v.

AWA WRESTLING ENTERTAINMENT,
INC., and DALE R. GAGNER, an individual,
a/k/a DALE R. GAGNE, a/k/a DALE GAGNE

                            Defendants.



       Plaintiffs World Wrestling Entertainment, Inc. and WWE Properties International,

Inc. (“WWE International”), as successor in interest to WWE Libraries, Inc. (“WWE

Libraries”) (collectively “WWE”),1 hereby submit this Memorandum of Law in Support

of Plaintiffs’ Motion for a Rule to Show Cause why Defendant Dale R. Gagner

(“Gagner”) should not be held in civil contempt for his violations of this Court’s

December 18, 2008 Final Judgment permanently enjoining Gagner from, among other

things, using WWE’s AWA and AMERICAN WRESTLING ASSOCIATION marks or

any colorable imitations thereof (Dkt. 75).




1
  On August 30, 2011, WWE Libraries merged into WWE International. Through the
merger, WWE International acquired all of WWE Libraries’ marks and the common law
rights and goodwill associated therewith, including the marks at issue here. See
Declaration of Christopher M. Verdini (“Verdini Decl.”) at Ex. 1.
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 2 of 14



I.       INTRODUCTION

         Gagner is a serial trademark infringer who has been found liable in two separate

lawsuits for unlawfully infringing the federally-registered AWA (U.S. Reg. No.

1,401,633) and AMERICAN WRESTLING ASSOCIATION (U.S. Reg. No. 1,410,887)

marks (collectively, the “AWA Marks”) long associated with the Minnesota-based AWA

wrestling promotion. In the first lawsuit (Civil Action No. 4:90-cv-00297-HHM-FLM),

the Court found Gagner liable for trademark infringement of the AWA Marks and

entered an order permanently enjoining him from, among other things, using the AWA

Marks in any manner or in connection with any goods or services or making any

statements or representations that would be likely to cause others to believe that Gagner

was associated with the AWA wrestling promotion (the “1992 Injunction”). See Ex. 2.

         Despite the Court’s 1992 Injunction, Gagner resumed his infringement of the

AWA Marks in or around 2007. As a result, WWE — which had acquired the AWA

Marks along with other AWA-related intellectual property, including the AWA video

library, from AWA founder, Verne Gagne, and his companies in 2003 — filed a lawsuit

against Gagner for, among other things, trademark infringement and cybersquatting. On

December 18, 2008, the Honorable Ann D. Montgomery entered judgment in favor of

WWE and permanently enjoined Gagner from, inter alia, “using, exploiting, or trading

on the AWA marks or any derivations or colorable imitations thereof” (the “2008

Injunction”). Dkt. 75.

         In defiance of this Court’s permanent injunctions, Gagner once again is illegally

using the AWA Marks to promote his commercial endeavors and misrepresenting to the

                                             -2-
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 3 of 14



public that he owns rights in the AWA Marks. Gagner’s unlawful activities include, but

are not limited to, (1) using the AWA Marks to sell and promote his wrestling events and

services to the public; (2) representing to the public that he is the successor to the AWA

wrestling promotion with the rights to the “AWA Championship”; and (3) operating an

online store at officialawashop.bigcartel.com that offers infringing merchandise for sale.

         This Court has now twice, in clear and unambiguous language, found that Gagner

has no rights to the AWA Marks and ordered him not to use the AWA Marks in any way.

The Court also expressly warned Gagner that “[s]hould Gagner fail to comply with [the

2008 Injunction],” he could be subject to a finding of contempt. Dkt. 72. Yet, Gagner

unequivocally has demonstrated that he has no intention of complying with the Court’s

orders. Accordingly, WWE respectfully submits that Ganger must be found in contempt.

To that end, WWE asks this Court to: (i) order Gagner to comply with the 2008

Injunction and cease all use of the AWA Marks; (ii) require Gagner to pay to WWE the

attorneys’ fees it has incurred in bringing this Motion; (iii) fine Gagner in an amount no

less than the profits he has reaped through his latest unlawful infringements; and (iv)

impose on Gagner a prospective fine for any future violation of the Permanent Injunction

in an amount equivalent to the attorneys’ fees WWE would incur in bringing a Motion

for Rule to Show Cause why Gagner should not be held in civil contempt for that

violation. Given the serial nature of his violations of the Court’s orders, WWE

respectfully submits that no lesser penalties will be sufficient to deter future violations by

Gagner.



                                             -3-
302610798 v1
      CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 4 of 14



II.      FACTUAL BACKGROUND2

           A.    WWE ACQUIRES ALL RIGHTS TO THE AWA MARKS.

         From the late 1950s through the 1990s, the AWA promoted professional wrestling

exhibitions throughout the Midwest and produced televised programming relating to

those wrestling exhibitions through Verne Gagne’s Minneapolis Boxing & Wrestling

Club, Inc. (“MBW”) (the “historical AWA wrestling promotion”). Dkt. 72 at 2. Verne

Gagne, through MBW and another company, obtained federal trademark registrations for

the AWA Marks.3 Id. The AWA Marks are valid and incontestable. See id.; see also

Verdini Decl. Exs. 3 and 4.

         In January 2003, WWE acquired from Verne Gagne and his companies all rights,

title and interest to the AWA’s entire film library and all trademarks and service marks

associated with the AWA, including the AWA Marks and all goodwill associated

therewith. Dkt. 72 at 3. Since acquiring the AWA Marks, WWE has continued to

develop, promote and otherwise build goodwill in the AWA Marks, including by

marketing and promoting the AWA Marks by airing AWA footage to the public. Id.

WWE also has obtained trademark registrations for related AWA logos. See Verdini

Decl. Exs. 5 and 6.




2
  Sections II.A. and II.B. set forth findings of fact that this Court found to be undisputed
in its October 21, 2008 Order granting WWE’s Motion for Summary Judgment.
3
  AMERICAN WRESTLING ASSOCIATION was registered September 23, 1986 for
promotion and production of wrestling matches for live events and television. AWA was
registered July 15, 1986 for promotion and production of wrestling matches for live
events and television. See Verdini Decl. at Exs. 3 and 4.

                                            -4-
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 5 of 14



           B.    THIS COURT HAS REPEATEDLY ENJOINED GAGNER FROM
                 INFRINGING THE AWA MARKS.

                1.    The Court Enters the 1992 Injunction Following Gagner’s Initial
                      Infringement.

         In the late 1980s, Gagner worked for a brief time for MBW promoting wrestling

shows under the names AMERICAN WRESTLING ASSOCIATION and AWA

Championship Wrestling. Dkt. 72 at 2. In early 1990, Gagner’s contract with MBW was

terminated when MBW discovered that Gagner had conducted a wrestling event as an

AWA event without the knowledge, participation or consent of MBW. Id. at 3. MBW

then filed a trademark infringement action against Gagner in the United States District

Court for the District of Minnesota at Docket No. 4:90-cv-00297-HHM-FLM seeking to

enjoin Gagner from using the AWA Marks. Id. In June 1990, this Court entered a final

judgment against Gagner on the merits of the trademark infringement action and an order

permanently enjoining Gagner and his accomplices from, inter alia, “using in any manner

or in connection with any goods or services the marks AWA, AMERICAN

WRESTLING ASSOCIATION, ALL STAR WRESTLING, AWA Design Logo or any

colorable imitation of those marks including the phrase ‘American Wrestling League’” or

making any representation likely to cause others to believe Gagner is associated with the

AWA wrestling promotion. Id.

                2.    The Court Enters the 2008 Injunction Following Gagner’s
                      Infringement in Violation of the 1992 Injunction.

         After WWE acquired the rights to the AWA Marks, it became aware that Gagner,

in violation of the 1992 Injunction and WWE’s rights in the AWA Marks, was once again



                                           -5-
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 6 of 14



infringing the AWA Marks and representing to the public that he was associated the

historical AWA wrestling promotion. Id. at 3-4. Specifically, among other activities,

Gagner (1) advertised and offered wrestling services to the public under the names AWA

Wrestling Entertainment, Inc. and AWA Worldwide; (2) described his wrestling

promotion as a continuation of the historical AWA wrestling promotion; (3) operated an

Internet website at www.awastars.com that prominently displayed the AWA Marks; and

(4) purported to authorize and license others to use the AWA Marks, despite lacking any

rights in them. Id. at 4. WWE filed the above-captioned lawsuit against Gagner, seeking

redress for his unlawful exploitation of the AWA Marks and violation of the 1992

Injunction. Id. On October 21, 2008, Judge Montgomery granted WWE’s Motion for

Summary Judgment finding, inter alia, that Gagner unlawfully infringed WWE’s rights

in the AWA Marks. Id. at 10. Judge Montgomery then entered a final judgment against

Gagner on December 18, 2008, pursuant to which she “permanently prohibited and

enjoined” “Gagner and his partners, associates, agents, representatives, servants,

employees, successor and assigns, and all others acting in concert therewith or having

knowledge thereof,” inter alia, from (i) “in any way, using, exploiting, or trading on the

AWA marks or any derivations or colorable imitations thereof” and (ii) “registering,

using, owning, holding in any way, or trafficking in … any … domain names that are

identical or confusingly similar to the AWA marks.” Dkt. 75 (emphasis added). At the

time, Judge Montgomery declined to find Gagner in contempt of Court for his violations

of the 1992 Injunction; however, she expressly noted in her summary judgment ruling

that “[s]hould Gagner fail to comply with this [MSJ] Order, Plaintiffs may renew their

                                           -6-
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 7 of 14



request for a finding of contempt.” Dkt. 72 at 12.

           C.    Gagner Again Infringes the AWA Marks in Violation of the 2008
                 Injunction.

         Undaunted by this Court’s 2008 Injunction, Gagner once again is unlawfully using

and trading on the goodwill associated with the AWA Marks. On or around September

25, 2018, WWE learned that Gagner was representing to the public on Facebook that he

had the right to “promote and sanction” “AWA” titles and that he was “working close

with ESPN” to sanction “all AWA World Titles.” Verdini Decl. Ex. 7. WWE also

learned that Gagner was using the AWA Marks to recruit “new, professional talent to put

into” his wrestling productions by falsely claiming he owned the exclusive right to

promote and sanction “AWA” titles. Gagner’s blatant defiance of the Court’s 2008

Injunction was not unknowing or innocent. Rather, he has purposefully misrepresented

to the public that he and WWE entered into a “settlement” and that it “states that WWE

was given SOME rights to the [AWA].” Id. In fact, there was no “settlement” and the

Court’s 2008 Injunction makes abundantly clear that Gagner owns no rights to the AWA

Marks.

         Through additional investigation, WWE learned that Gagner’s violation of the

2008 Injunction was not an isolated incident on Facebook but part of a wide-ranging

marketing campaign predicated on infringement of the AWA Marks, which includes:

•        Offering for sale merchandise bearing the AWA Marks through the
         officialawashop.bigcartel.com online store, (see Exs. 8 and 9), including at least
         the following infringing products:




                                             -7-
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 8 of 14




•        Announcing the return of the AWA “World Championship” and claiming the
         “exclusive rights” to “sanction” AWA championship matches, Ex. 10;

•        Promoting live contender’s matches for the “AWA World Championship” on June
         9 and July 14, 2018, Ex. 11;

•        Posting pictures and videos featuring the AWA Marks on his company’s Facebook
         page, Ex. 12, e.g.:




•        Exploiting the AWA Marks to mislead the public regarding his affiliation with
         AWA, including by referring to “Dale Gagne’s AWA,” stating that his promotion

                                          -8-
302610798 v1
       CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 9 of 14



         is “a continuation” of the historical AWA wrestling promotion, and using the
         AWA Marks in hashtags in his Twitter posts and his company’s Facebook posts
         (e.g., #AWA, #AWATITLES, #AWATITLESAREBACK, #AWABELTISBACK,
         #AWATHEBIGBELTISBACK, and #THEAWABIGBELTISBACK), Exs. 10, 12,
         and 13; and

•        Misrepresenting his affiliation with and rights to the historical AWA wrestling
         promotion by, inter alia, stating in his LinkedIn profile that he is “President &
         CEO at WSL (Wrestling Superstars LIVE!), INC. An AWA Company,” and
         claiming in his Facebook profile that he “purchas[ed] the bankrupted rights of the
         original American Wrestling Association, AWA,” “re-invented the AWA,” and
         entered into a “confidential settlement with WWE” following “a two year long
         legal battle with WWE over the intellectual property rights of the origional [sic]
         AWA,” id. at Ex. 14.

         The foregoing is irrefutable evidence of Gagner’s noncompliance with the Court’s

2008 Injunction. Moreover, the unabashed nature of Gagner’s violations of the 2008

Injunction demonstrates that, left unchecked, he will continue to violate this Court’s

orders with impunity. WWE, therefore, asks this Court to use its contempt powers to

sanction Gagner.

III.     LEGAL STANDARD

         A party may be held in civil contempt if it disregards or violates a court’s order,

including an injunction. See Ford Motor Co. v. B & H Supply, Inc., 646 F. Supp. 975,

1002 (D. Minn. 1986). The purpose of a civil contempt order is to “coerce the defendant

into compliance with a court order or to compensate the complainant for losses sustained,

or both.” Faegre & Benson, LLP v. Purdy, 367 F. Supp. 2d 1238, 1243 (D. Minn. 2005)

(quoting Chi. Truck Drivers v. Bhd. Labor Leasing, 207 F.3d 500, 505 (8th Cir. 2000)).

         Although the moving party must prove, by clear and convincing evidence, that the

other party violated the court’s order, it need not show that the violation was willful.



                                              -9-
302610798 v1
      CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 10 of 14



Faegre & Benson, 357 F. Supp. 2d at 1243. Once the moving party has met that burden,

the nonmoving party must establish “(1) that they were unable to comply, explaining why

categorically and in detail, (2) that their inability to comply was not self-induced, and (3)

that they made in good faith all reasonable efforts to comply.” Reg’l Multiple Listing

Serv. Of Minn., Inc. v. Am. Home Realty Network, Inc., 960 F. Supp. 2d 958, 973 (D.

Minn. 2013) (quoting Chi. Truck Drivers, 207 F.3d at 507).

         If the nonmoving party does not make the required showing and is found to be in

contempt, the court “has broad discretion to design a remedy that will bring about

compliance.” U.S. v. Open Access Tech. Int’l, Inc., 527 F. Supp. 2d 910, 913 (D. Minn.

2007). The contemnor can be ordered to comply with the court’s injunction, pay a fine

and pay attorneys’ fees and costs incurred by the moving party in bringing the contempt

motion. Faegre & Benson, 357 F. Supp. 2d at 1243-44; Ford, 646 F. Supp. at 1002.

IV.      ARGUMENT

           A.    GAGNER IS IN VIOLATION OF THE 2008 INJUNCTION.

         The 2008 Injunction unambiguously prohibits and enjoins Gagner from “in any

way, using, exploiting, or trading on the AWA marks or any derivations or colorable

imitations thereof.” Dkt. 72 at 13. Gagner nonetheless persists in using the AWA Marks

in connection with his wrestling activities. He not only offers for sale merchandise

prominently featuring the AWA Marks, but also has announced that he intends to re-start

the “AWA Championship” and in that connection has used the AWA Marks to promote

wrestling shows held in the summer of 2018 and to tease upcoming shows. See Verdini

Decl. Exs. 8, 10-12. The 2008 Injunction likewise enjoins Gagner from “registering,

                                            - 10 -
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 11 of 14



using, owning, holding in any way, or trafficking in … any … domain names that are

identical or confusingly similar to the AWA marks.” Yet, in similar disregard of that

prohibition, Gagner makes infringing goods available through

officialawashop.bigcartel.com. Gagner’s chosen subdomain “officialawashop” not only

uses an AWA Mark in its entirety, but exacerbates the risk of consumer confusion by

misrepresenting that his “AWA” shop is the “official” one. These activities

unmistakably constitute clear and convincing evidence that Gagner is in violation of the

2008 Injunction.4

           B.    THE COURT SHOULD IMPOSE PENALTIES ON GAGNER
                 SUFFICIENT TO ENSURE HIS FUTURE COMPLIANCE.

         Gagner’s serial infringement of the AWA Marks — in violation of two separate

court orders — has made it clear that he has little respect for either WWE’s rights in the

AWA Marks or this Court’s authority. As Gagner has now twice demonstrated his

refusal to comply with this Court’s orders, the only remedy to meaningfully deter future

violations is to hold Gagner in contempt and impose sanctions. Accordingly, WWE

requests that this Court order Gagner to pay the attorneys’ fees WWE has incurred in

bringing this Motion and fine him in an amount the Court finds appropriate, but in no

4 Gagner cannot attack the validity of the 2008 Injunction in the context of a contempt
proceeding. See Carter v. Van Buskirk, 691 F.2d 390, 391 (8th Cir. 1982) (holding that
an enjoined party is obligated to obey an injunctive order and cannot attack the validity of
that order collaterally in a contempt proceeding); Shell Oil Co., 430 F.2d at 1001 (“It is
settled law that in a contempt proceeding for the alleged violation of an order . . .
enjoining further infringement of a patent the validity of the patent is not in issue, and the
decree is not subject to attack.”). Thus, Gagner cannot now contest either the validity of
the 2008 Injunction or that his actions violate the 2008 Injunction. Consequently, he
should be found in contempt.


                                            - 11 -
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 12 of 14



event less than the profits he has reaped from his violations of the Orders through

infringing sales of AWA merchandise or unlawful promotions of AWA events and titles.

See Open Access, 527 F. Supp. 2d at 912-13 (holding defendant in contempt for

repeatedly flouting Court orders and ordering a monetary fine).

         “[A]n award of reasonable attorney’s fees and expenses incurred by [the aggrieved

party] in seeking to enforce the decree is a form of compensatory relief that is well within

a district court’s remedial discretion in civil contempt proceedings.” Jake’s, Ltd. v. City

of Coates, 356 F.3d 896, 900 (8th Cir. 2004); see also Kehm v. Procter & Gamble Mfg.

Co., 724 F.2d 630, 630-31 (8th Cir. 1984) (per curiam) (affirming award of attorneys’

fees for contempt motion); Faegre & Benson, 367 F. Supp. 2d at 1244, 1250.

         Likewise, Gagner’s ill-gotten profits are an appropriate measure for a fine

because, if WWE were to sue Gagner for trademark infringement over Gagner’s recent

activity, it would be entitled to recover, inter alia, “defendant’s profits.” 15 U.S.C. §

1117(a); see also Nutramax Labs., Inc. v. Manna Pro Prods., LLC, 0:16-CV-01255-JMC,

2017 WL 3276284, at *1 (D.S.C. Aug. 2, 2017) (“For civil contempt proceedings arising

from trademark infringement actions, … requiring the contemnor to disgorge its net

profits from the infringing activity to the complainant is an oft-used compensatory

sanction.”); Fendi Adele S.R.L. v. Burlington Coat Factory Warehouse Corp., 642 F.

Supp. 2d 276, 303 (S.D.N.Y. 2009) (directing defendant to disgorge profits following

finding of civil contempt for violation of injunction prohibiting unauthorized use of

trademark); see also ePlus Inc. v. Lawson Software, Inc., 946 F. Supp. 2d 449, 454 (E.D.



                                            - 12 -
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 13 of 14



Va. 2013) (“Disgorgement of profits remains a viable remedy in civil contempt

proceedings.”).

         WWE also respectfully requests that the Court include in its order an imposition of

a prospective fine for future violations of the Permanent Injunction by Gagner to ensure

his prospective compliance. See N.L.R.B. v. Clinton Packing Co., Inc., 525 F.2d 1365,

1365 (8th Cir. 1975) (imposing “prospective fines” payable “in the event of any further

act of contempt…, similar in nature to those acts here found to be contemptuous”);

Jake’s, 356 F.3d at 902 (referring to a prospective “per diem fine imposed for each day a

contemnor fails to comply with an affirmative court order” as “a classic form of civil

contempt remedy”); Faegre & Benson, 367 F. Supp. 2d at 1250 (D. Minn. 2005)

(imposing a fine of $500 per day “[f]or each day after the date of this Order that Purdy

continues to violate the Court’s Orders”); Open Access, 527 F. Supp. 2d at 913 (imposing

a fine of $5,000 per day “until such time as [defendant] complies in full with this Court’s

Order … and purges itself of the contempt.”).

         Importantly, Gagner’s repeated violations demonstrate that another order from

this Court to cease and desist use of the AWA Marks will be insufficient to deter future

misconduct by Gagner. Thus, the Court should order monetary sanctions that includes

WWE’s attorneys’ fees, disgorgement of the profits Gagner has reaped through

infringement, and a prospective fine for any future violations. See Reed v. A & A Stanley

Const., Inc., No. 12-cv-869, 2013 WL 1065371, at *4 (D. Minn. Feb. 13, 2013)

(instructing courts, in determining a contempt sanction, to consider its “probable

effectiveness” and “the willfulness of the contemnor in disregarding the court’s order”).

                                            - 13 -
302610798 v1
     CASE 0:07-cv-02058-ADM-KMM Document 80 Filed 10/11/18 Page 14 of 14



V.       CONCLUSION

         For the foregoing reasons, WWE respectfully request that this Court grant the

Motion for a Rule to Show Cause.

Dated: October 11, 2018             By: /s/ Robert D. Brownson
                                            Robert D. Brownson (#12245)

                                           K&L GATES, LLP
                                           Jerry S. McDevitt (admitted pro hac vice)
                                           Curtis B. Krasik (admitted pro hac vice)
                                           Christopher M. Verdini (admitted pro hac vice)
                                           K&L Gates Center
                                           210 Sixth Avenue
                                           Pittsburg, PA15222
                                           Telephone: (412)355-6500
                                           Facsimile (412)355-6501
                                           Jerry.McDevitt@klgates.com
                                           Curtis.Krasik@klgates.com
                                           Christopher.Verdini@klgates.com

                                           BROWNSON NORBY, PLLC
                                           Robert D. Brownson (#12245)
                                           Olivia M. Cooper (#0398322)
                                           4800 Capella Tower
                                           225 South Sixth Street
                                           Minneapolis, MN 55402
                                           Telephone: (612) 332-4020
                                           Facsimile: (612) 332-4025
                                           Rbrownson@BrownsonNorby.com
                                           Ocooper@BrownsonNorby.com

                                           Attorneys for Plaintiffs
                                           World Wrestling Entertainment, Inc. and
                                           WWE Properties International, Inc.




                                            - 14 -
302610798 v1
